Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/16/2021 has been entered.  All previous objections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US 919,036) in view of Lee (US20050056329).
Claim 1:  Langer discloses a compressor (page 1, col. 1, lines 9-10) comprising a valve seat plate (5) provided with a port (10) through which a fluid passes along with the operation of the compressor; a valve (4) provided in the valve seat plate to open/close the port; a valve receiver (2) regulating the degree of opening of the valve; and a stress suppression member (3) provided between the valve and the valve 
Langer is not explicit about using a piston reciprocated in a cylinder.  However, Lee teaches a compressor having a valve arrangement which includes a piston reciprocated in a cylinder (paragraph 9, Fig. 3).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize a piston arrangement like that taught by Lee in the compressor of Langer as pistons are commonly known and very effective at compressing gases.
Claim 2:  Langer and Lee teach the previous limitations.  Langer further discloses that the stress suppression member is arranged between the valve and the valve receiver at an opening end of the valve (Figs. 1-3, 5-8).
Claim 3:  Langer and Lee teach the previous limitations.  Langer further discloses that the valve exposing portion (one of 8, 11, 12, 120) is arranged out of a range note that the holes of 8/11, 12, 120 will not be subject to the same 
Claim 4:  Langer and Lee teach the previous limitations.  Langer further discloses that the valve exposing portion is a through hole or a cut-out (Figs. 1-3, 5-8).
Claim 5:  Langer and Lee teach the previous limitations.  Langer further discloses that the valve exposing portion at least partially overlaps with the port (Figs. 1-3, 5-8).
Claim 10:  Langer and Lee teach the previous limitations.  Langer, as modified by Lee, further discloses that an entirety of Lee’s incorporated piston and an entirety of the existing valve or Langer would be arranged across from each other on opposite sides of the valve seat plate (as can be appreciated from the depiction in Fig. 3, of Lee).
Claim 11:  Langer and Lee teach the previous limitations.  Langer further discloses that the valve receiver (2) is configured as a flat plate.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant presents the abrasion-and-crush portion of the stress suppression member as being “repetitively pressed by the valve and the valve receiver”.  As can be appreciated from Langer, this portion can be viewed as portion(s) of element 3 situated around one of 8, 11, 12, 120 which will be subject to the abrasion/crush of the adjacent valve and valve receiver.  As such, Examiner believes that Langer still reads upon the current claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746